Citation Nr: 0205046	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  01-06 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased rating for degenerative disc 
disease of the cervical spine, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel

INTRODUCTION

The veteran served on active duty from September 1967 to June 
1979.

This appeal arises from a December 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas which denied an increased rating for post-
traumatic sensory neuropathy at the level of C-8, with 
bilateral hand symptoms, and assigned 10 percent rating for 
multiple noncompensable disabilities.

In June 2001 the RO rated the veteran's bilateral post-
traumatic sensory neuropathy of the upper extremities as 
degenerative disc disease of the cervical spine with 
radiculopathy of the upper extremities and assigned a 20 
percent rating under 38 C.F.R. § 4.124, Code 5293 (2001).

As the RO has rated the veteran's disability under a 
different rating code (Code 5293), the rating criteria for 
post-traumatic sensory neuropathies (38 C.F.R. § 4.124, Code 
8516) is not for application.  (See analysis, below.)  At the 
video conference hearing in March 2002, the issues in 
appellate status were incorrectly stated as including 
increased (compensable) ratings for right and left hand 
neuropathy.  As noted above, the June 2001 RO decision during 
this appeal rated the veteran's neuropathy of the upper 
extremities as one disability, disc disease of the cervical 
spine, and granted an increased rating of 20 percent 
effective from the date of his reopened claim.  Hence, the 
only issue currently in appellate status is entitlement to a 
rating in excess of 20 percent for the latter disability.

Inasmuch as the 20 percent rating for disc disease of the 
cervical spine assigned in during the pendency of this appeal 
does not reach the maximum benefit under the rating schedule, 
the claim for an increased evaluation remains in controversy 
and is still a viable issue for appellate consideration by 
the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDING OF FACT

The veteran's service-connected degenerative disc disease of 
the cervical spine is manifested by severe intervertebral 
disc syndrome with numbness of the upper extremities, 
radiating pain when lifting, neck pain, diminished sensation 
to pin prick and touch, and diminished reflexes, with 
intermittent relief.


CONCLUSION OF LAW

The criteria for an increased rating to 40 percent for 
degenerative disc disease of the cervical spine have been 
met.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 1155 (West 
1991); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters.  During the pendency of the appellant's 
appeal, the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA) became effective.  
This liberalizing legislation is applicable to the 
appellant's claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  It essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

The Board is satisfied that all relevant facts have been 
properly developed, and all of the duty to notify and assist 
provisions have been met by the Statement and Supplemental 
Statements of the Case and letters issued by the RO.  There 
is no indication of any additional relevant evidence that has 
not been obtained.  No further assistance to the veteran is 
required to comply with the duty to assist the veteran 
mandated by 38 U.S.C.A § 5103A.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

Factual Background.  The service medical records show that 
the veteran sustained a head injury in 1975.  Subsequently 
dated medical records show that an electromyography study 
revealed findings consistent with a C8 radiculopathy.  Nerve 
conduction studies of the ulnar nerves throughout the 
thoracic outlet and elbow were well within normal limits.  On 
initial review of a myelogram it appeared the subarachnoid 
space was relatively diminished in the C5, 6, and 7 areas, 
however on detailed measurement the spinal cord, subarachnoid 
space and spinal canal, no actual distortion of the ratio or 
actual measurements could be found.  There was however a 
lateral defect at the C6-7 level on the left hand side which 
could be consistent with a disc fragment.

The veteran filed a claim for service connection in February 
1981.  A VA examination of the veteran in May 1981 resulted 
in a diagnosis of post- traumatic sensory neuropathy at the 
level of C8 or D1, in both hands without motor function 
disturbance.

The RO granted service connection in June 1981 for post 
traumatic sensory neuropathy at level C-8, in both hands.  A 
noncompensable rating was assigned.

The veteran filed a claim for an increased rating for his 
post traumatic sensory neuropathy in August 2000.  He 
indicated that he had neck pain that caused sleep disturbance 
and constant headaches.  He also complained of numbness and 
tingling of the left  ring and little fingers, and occasional 
numbness of the entire arm.  He denied any current medical 
treatment; he indicated that he had been self medicating with 
Motrin.  He stated that he was living with the problem 
because he did not think there was much that could be done.

A VA neurology examination was conducted in October 2000.  
The veteran reported that he continued to have some 
paresthesias and numbness in his fifth fingers and medial 
forearm, bilaterally.  He indicated the strength in his hands 
had diminished and that he took Motrin three times a day.  
Examination revealed normal strength and 2+ reflexes 
throughout but sensory testing revealed diminished pin 
sensation in both fifth fingers and medial forearm regions.  
The diagnosis was bilateral C8-T1 cervical radiculopathies, 
occurring in 1976, with paresthesias in the C8-T1 
distribution, bilaterally.

The RO in a December 2000 rating decision denied compensable 
ratings for post traumatic neuropathy and assigned a 10 
percent rating for multiple noncompensable service connected 
disabilities.  The veteran filed a notice of disagreement 
with that rating decision in January 2001.  He asserted the 
VA examination was inadequate and asked that his service 
medical records be looked at to support his claim.

A VA orthopedic examination of the veteran's neck in May 2001 
revealed the spine to be midline with a loss of the cervical 
lordosis and accentuation of the cervicothoracic junction 
prominence.  There was tenderness in the midline from the 
mid-cervical region to the cervicothoracic junction, as well 
as in the paraspinous musculature.  There was no paraspinous 
muscle spasm to palpation.  Active range of motion of the 
cervical spine was as follows: Forward flexion to 60 degrees, 
extension from 0 to 45 degrees, lateral bending from 0 to 20 
degrees, bilaterally;  and rotation from 0 to 60 on the left 
and 0 to 55 on the right.  Upper extremity active range of 
motion was essentially intact throughout.  Motor strength was 
4/5  on the left upper extremity on shoulder abduction, elbow 
flexion and extension, wrist flexion and extension, and 
finger flexion/grip.  Shoulder shrug and finger 
extension/abduction was intact and graded 5/5.  Deep tendon 
reflexes were +2 and symmetrical for the upper extremities.  
There was a subjective decrease in sensation to light touch 
in the left upper extremity in the C8 and T1 distributions; 
distal circulation and sensation were otherwise intact 
throughout.  X-rays of the cervical spine showed 
straightening consistent with chronic spasm, degenerative 
changes at multiple levels, including decreases in 
intervertebral disk spaces; anterior endplate spurs, facet 
arthropathy, and neuroforminal narrowing.  The diagnosis was 
degenerative disc disease of the cervical spine, with left 
greater than right upper extremity radiculopathy, moderate.

Based on the May 2001 VA examination, the RO rated the 
veteran's neurological symptoms of the upper extremities as 
degenerative disc disease of the cervical spine, and the 
rating was increased to 20 percent, based on the criteria for 
rating intervertebral disc syndrome (38 C.F.R. § 4.124, Code 
5293.)

A statement of the case was issued to the veteran in June 
2001.  The veteran submitted his substantive appeal in June 
2001.

In July 2001 the veteran was evaluated by a private 
physician.  Physical examination revealed tenderness in the 
base of the neck and full motion of the shoulders, elbows and 
wrists, with no discomfort on motion.  Deep tendon reflexes 
were 2+ in the biceps and triceps and symmetrical.  Two-point 
sensory examination was normal in the thumb and through the 
middle finger and widened to 10 millimeters in the fourth and 
fifth fingers.  X-rays of the cervical spine showed 
degenerative disc changes at C4-5, C5-6, and C6-7 and 
possibly at C7-T1.  A magnetic resonance imaging (MRI) of the 
cervical spine confirmed these degenerative changes; the most 
severe at levels C4-5 and C5-6.  The impression on the MRI 
report was moderate central spinal stenosis with bilateral 
foraminal stenosis at C5-6, secondary to osteophyte 
formation, and osteophyte formation at C4-5 with mild 
bilateral foraminal stenosis.  The private physician stated 
that he believed the veteran had major symptoms from his 
cervical spine.  A cervical fusion was recommended.

A supplemental statement of the case was issued to the 
veteran by the RO in September 2001.

The veteran testified at a videoconference hearing before the 
undersigned Member of the Board in March 2002.  He said that 
since his accident the pain in his neck had increased in 
severity, to include sensory impairment in his arms.  The 
veteran indicated that he also had limited neck motion and 
was unable to obtain any relief from treatment, including 
massage.  He further testified that he was employed 
inventorying public schools and that he was not able to lift 
things the way he used to be able to do.  (T-3).  He also 
described problems with his job because of his inability to 
move quickly and efficiently.  He had to be very careful when 
he drove because of limited neck motion.  He was also not 
able to lay down without pain in his neck.  The veteran 
continued that that his neck pain caused sleep disturbance 
and he described episodes of bilateral arm numbness once or 
twice a week.  (T-5).  The pain radiated into the fingers and 
the bottom part of his arm.  (T-7).  He said that he felt 
electricity running from his neck when he picked up any 
object, which lasted seconds (T-8) and had increased in 
severity since service.  When asked to describe the periods 
of flare-up of symptoms, the veteran replied that he had 
constant pain with exacerbations of increased pain, for 
example, upon lifting; he said that such activity caused a 
shock to go through his arm, which was instantaneous but 
resolved went he put the item down.  When asked to describe 
any work impairment he noted that it was primarily decreased 
activity; he said he was not keeping up with his co-workers.  
The veteran also testified that he had was right handed (T-
11) and that, when his hand went numb, he was not able to 
lift things or hold things up the way he used to do.

Relevant Laws and Regulations.  In evaluating the severity of 
a particular disability, it is essential to consider its 
history.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. §§ 4.1 and 4.2.  However, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 
38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

The maximum rating for limitation of motion of the cervical 
spine (severe) is 30 percent.  38 C.F.R. Part 4, Diagnostic 
Code 5290 (2001).

A 10 percent evaluation may be assigned for mild 
intervertebral disc syndrome.  A 20 percent evaluation may be 
assigned for moderate intervertebral disc syndrome with 
recurring attacks.  Severe intervertebral syndrome 
demonstrated by recurring attacks with intermittent relief is 
evaluated as 40 percent disabling.  Pronounced intervertebral 
disc syndrome with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of a diseased disc with 
little intermittent relief is evaluated as 60 percent 
disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2001).

Analysis.  The veteran's residuals of the injury sustained in 
service have been evaluated based upon two distinct 
diagnostic codes.  Originally each upper extremity was rated 
separately under 38 C.F.R. § 4.124a, Diagnostic Code 8516.  
That Diagnostic Code sets out the criteria for rating 
diseases of the ulnar (peripheral) nerve.  In June 2001, 
following a VA examination, the RO rated the veteran's 
disability as degenerative disc disease of the cervical spine 
and increased the rating to 20 percent under the criteria for 
rating intervertebral disc syndrome  (38 C.F.R. § 4.71a, 
Diagnostic Code 5293).  The VA examination noted the 
veteran's cervical disc disease was manifested by radicular 
symptoms of the upper extremities and the veteran was rated 
accordingly.  Based on the medical evidence, to include the 
June 2001 VA examination report, the Board concurs that, as 
the veteran's upper extremity symptoms have been attributed 
to his cervical disc disease, his service-connected disorder 
is more properly rated under Code 5293.

The United States Court of Appeals for Veterans Claims 
(Court) has instructed the Board to explain in its decisions 
the diagnostic code under which the claim is evaluated, and, 
most importantly, explain any inconsistencies, apparent or 
real, that result when the Board cites a code different from 
that used by the VA at other times in the history of the 
adjudication of the claim, including codes used by the agency 
of original jurisdiction or cited in the Statement of the 
Case.  Shifting diagnostic codes throughout the adjudication 
process, while perhaps harmless with regard to the decision 
reached, may create confusion as to the standards and 
criteria employed in evaluating the claim.  Pernoria v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  See Suttman v. 
Brown, 5 Vet. App. 127, 133 (1993) (if two or more diagnostic 
codes are potentially applicable, the Board must provide the 
reasons and bases for selecting a particular diagnostic 
code).

Based on the findings noted in the medical record and the 
diagnoses in the record the Board has concluded the veteran 
has degenerative disc disease of the cervical spine with left 
and right upper extremity radiculopathy.  Although the 
veteran's disability was originally rated based on the 
pathology demonstrated in each upper extremity separately, it 
is clear from the evidence these symptoms are attributable to 
radiculopathy, and not a disease of the peripheral nerves.  
In service EMG results were interpreted as consistent with 
radiculopathy.  Nerve conduction studies of the ulnar nerve 
were within normal limits.

The Board based that conclusion on the diagnoses of record 
and the definitions of those disorders.  The Board has 
reviewed the definitions of radiculitis, intervertebral disc 
syndrome and neuritis.  The Court reported the medical 
definitions of radiculitis and intervertebral disc syndrome 
in Bierman v. Brown, 6 Vet. App. 125,126 (1994).

Radiculitis is an "inflammation of the root of a spinal 
nerve, especially of that portion of the root which lies 
between the spinal cord and the intervertebral canal," see 
Dorland's Illustrated Medical Dictionary (Dorland's) 1405 
(27th ed. 1988).  According to The Merck Manual (16th ed. 
1992), the etiology of intervertebral disc syndrome may be 
described as follows:

Spinal vertebrae are separated by 
cartilaginous disks that consist of an 
outer annulus fibrosus and an inner 
nucleus pulposus.  Degenerative changes 
(with or without trauma) result in 
protrusion or rupture of the nucleus 
through the annulus fibrosus in the 
lumbosacral or cervical area; the nucleus 
moves posterolaterally or posteriorly 
into the extradural space.  When the 
herniated nucleus compresses or irritates 
the nerve root, sciatica results.  
Posterior protrusion can compress the 
cord or cauda equina, especially in a 
patient with a developmentally narrow 
spinal canal (spinal stenosis).

As cited by the Court in Bierman, at 126.

In Suttman v. Brown, 5 Vet. App. 127, 131 (1993) the Court 
reported the definition of neuritis.  "Neuritis" is 
"inflammation of a nerve".  Dorland's Illustrated Medical 
Dictionary 1127 (27th ed. 1988).

The VA neurology examination in October 2000 and the VA 
orthopedic examination in May 2001 both diagnosed cervical 
radiculopathies.  The private evaluation conducted in July 
2001 noted the veteran had major symptoms from his cervical 
spine and recommended a cervical fusion.

As noted above, the Board concurs with the RO's determination 
that the veteran's symptoms are attributable to cervical disc 
disease with radiculopathies into the upper extremities and 
that his cervical spine disorder should be rated under the 
Diagnostic Code for intervertebral disc syndrome.

When evaluating a service connected back disability under 38 
C.F.R. § 4.71a, Diagnostic Code 5293, consideration must be 
given as to whether a separate disability rating is in order 
for any other related neurological impairment.  Bierman v. 
Brown, 6 Vet. App. 125 (1994).  The Board has considered the 
assignment of an evaluation based on impairment of peripheral 
nerves in addition to the rating for intervertebral disc 
syndrome.  Separate disabilities arising from a single 
disease entity are to be rated separately. 38 C.F.R. § 4.25 
(1998); Esteban v. Brown, 6 Vet. App. 259, 261(1994).  
However, the evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14 (1996); Fanning 
v. Brown, 4 Vet. App. 225 (1993).

In Bierman, it was noted that manifestations of neurological 
symptomatology of a lower extremity which are distinct from 
low back symptoms (that is, neither duplicative or 
overlapping) could be rated under a Diagnostic Code different 
from DC 5293 without violating the VA anti-pyramiding 
regulation, 38 C.F.R. § 4.14 (1998).  In this case, contrary 
to Bierman, there are no identifiable neurological 
disabilities of the extremities other than the diagnosed 
cervical radiculopathies.  In essence, the upper extremity 
neurological complaints are part and parcel of the cervical 
spine disability and do not constitute a separate and 
distinct disability as contemplated by Bierman and Esteban.  
Accordingly, the Board cannot assign a separate disability 
rating for the neurological aspects of the veteran's cervical 
spine disorder.

The veteran's cervical disorder is currently rated as 20 
percent disabling.  A higher evaluation to 40 percent 
requires severe intervertebral disc syndrome with recurring 
attacks with intermittent relief.  The veteran has 
consistently described constant neck pain with radiating or 
shooting-like pain into both upper extremities, especially 
upon lifting.  He also recently testified that he has 
episodes of bilateral arm numbness once or twice a week.  The 
veteran's symptoms were described as "major" by the private 
examiner in July 2001 who recommended spinal fusion.  The VA 
examiner in May 2001 diagnosed moderate degenerative disc 
disease.  Examination of the veteran's upper extremities has 
revealed diminished sensation to pin and touch.  While deep 
tendon reflexes have been +2 and symmetrical, radiographic 
studies have shown degenerative disc disease, and the private 
examiner in July 2001 reported that an MRI revealed moderate 
central stenosis.

Even though the VA examiner characterized the veteran's 
degenerative disc disease as moderate the Board finds that, 
when considering the evidence in toto, to include the 
veteran's testimony regarding frequent flare-ups of radicular 
symptoms which the Board finds credible, the veteran has 
impairment which more nearly approximates severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  Accordingly, an increased rating to 40 
percent is warranted.  38 C.F.R. §§ 4.7, 4.124, Code 5293.

The relevant historical and clinical findings do not 
demonstrate pronounced symptoms with little intermittent 
relief as required for a 60 percent rating.  Deep tendon 
reflexes were  2+ in the upper extremities and motor 
strength, while diminished, is not severely impaired.  The 
veteran has reported having complete numbness once or twice a 
week and electricity like pain with use but he also indicates 
that such symptoms are characterized by remissions as well as 
exacerbations.  For example, he recently testified that his 
radicular symptoms usually occurs with lifting but resolve 
when he ceases that activity.  That is, it is apparent that 
he has intermittent relief.  A higher rating than 40 percent 
for intervertebral disc syndrome is not warranted.

The Board also finds that a separate rating under DC 5290 
(limitation of motion of the cervical spine) is not 
warranted, because such a rating would violate the VA anti-
pyramiding regulation, 38 C.F.R. § 4.14.  This is because the 
symptomatology considered under the criteria of DC 5290 is 
not distinct from that which has already been considered in 
assigning a 40 percent disability rating under DC 5293.  See 
VAOPGCPREC 36-97 (Dec. 12, 1997) (holding that DC 5293 
involves loss of range of motion because the nerve defects 
and resulting pain associated with injury to the sciatic 
nerve may cause limitation of motion of the cervical, 
thoracic, or lumbar vertebrae).

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  However, as the result of this decision, 
the veteran's cervical spine disability warrants a 40 percent 
rating, which is higher than the maximum evaluation allowed 
for limitation of motion of the cervical spine.  38 C.F.R. 
§ 4.71a, Code 5290.  For this reason, the provisions of 38 
C.F.R. §§ 4.40 and 4.45 no longer apply.  See Johnston v. 
Brown, 10 Vet. App.80, 85 (1997) (holding that, if a claimant 
is already receiving the maximum disability rating available 
based on symptomatology that includes limitation of motion, 
it is not necessary to consider whether 38 C.F.R. § 4.40 and 
4.45 are applicable).

The Board does not have the authority to assign an 
extraschedular rating in the first instance, nor does this 
case present an exceptional or unusual disability picture 
which would warrant referral to appropriate VA officials for 
consideration of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  Bagwell v. Brown, 9 Vet. App. 337 (1996).  In 
this regard, the Board notes there is no evidence of record 
that the veteran's cervical degenerative disc disease has 
caused marked interference with employment (i.e., beyond that 
already contemplated in the assigned schedular evaluation), 
has necessitated recent frequent periods of hospitalization, 
or is attended by other such factors as would render 
impracticable the application of the regular schedular rating 
standards.


ORDER

An increased rating to 40 percent for degenerative disc 
disease of the cervical spine is granted, subject to 
regulations governing the award of monetary benefits.





		
R. F. Williams
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 




